        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 1 of 31



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 TAMARA G. NELSON, ET AL.,                           *    CIVIL ACTION
   Plaintiffs                                        *    NO. 17-14581
                                                     *
 VERSUS                                              *    DIVISION: 1
                                                     *
 BELINDA C. CONSTANT, ET AL.                         *    MAGISTRATE JUDGE
   Defendants                                        *    JANIS VAN MEERVELD
                                                     *
                                                     *

                                    ORDER AND REASONS

       Before the Court is the plaintiffs’ Motion for Partial Summary Judgment (Rec. Doc. 112)

and the defendants’ Motion for Summary Judgment. (Rec. Doc. 77). The material facts are

undisputed. Because the court finds there is no institutional financial conflict of interest in the

operation of the Mayor’s Court of the City of Gretna, plaintiffs’ Motion for Partial Summary

Judgment is DENIED and defendants’ Motion for Summary Judgment is GRANTED as to

plaintiffs’ due process claims and DENIED as to defendants’ immunities arguments. Plaintiffs’

Count I claim alleging a financial conflict of interest in the Mayor’s Court in violation of Due

Process is hereby dismissed with prejudice.

                                           Background

       Plaintiffs filed this lawsuit to correct what they describe as egregious Due Process and

Equal Protection violations occurring at the Mayor’s Court of the City of Gretna. They allege that

the Mayor’s Court, which is appointed by the City Council and serves at the pleasure of the Mayor,

is incentivized to maximize arrests and multiply prosecutions to generate fines and fees that fund

the City of Gretna. They say a disproportionate number of arrests are of African Americans.

Plaintiffs also challenge the Deferred Prosecution Program, which offers arrestees accused of



                                                1
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 2 of 31



violating a municipal ordinance the opportunity to have their charges dismissed in exchange for

an agreement to pay a fine that is typically less than the fine upon a finding of guilt but does not

offer an alternative for those who cannot pay the program’s fees. Plaintiffs’ complaint seeks to

certify two classes. Proposed Class A consists of persons cited to appear before the Mayor’s Court

who are awaiting adjudication of their criminal or traffic cases (represented by plaintiff Tamara

Nelson). Proposed Class B consists of persons who in the past year were denied participation in,

terminated from, or threatened with termination from the Deferred Prosecution program due to

their inability to pay program fees (represented by plaintiff Timothea Richardson). The claims are

similarly divided into two counts. Count I is a Due Process challenge to the alleged financial

conflict of interest in the Mayor’s Court. Count II is an Equal Protection and Due Process challenge

to the Deferred Prosecution Program. No class has yet been certified. In August 2019, the parties

reported that Count II had been settled and that they planned to file a motion to certify a settlement

class and to approve the settlement. That motion has not yet been filed, and accordingly, Count II

remains live.

       This case was originally allotted to a district judge. In May 2019, the parties consented to

proceed before the magistrate judge and the matter was referred on May 7, 2019. Trial is currently

set to begin on March 23, 2020.

       There are two motions presently before the Court. The first is the plaintiffs’ Motion for

Partial Summary Judgment on Count I. (Rec. Doc. 112). They assert that the amount of revenue

generated by the Mayor’s Court paired with the Mayor’s ultimate control over the prosecution and

adjudication of the offenses results in an impermissible conflict of interest. The defendants oppose,

arguing that the Magistrates for the Mayor’s Court are disinterested and impartial judges with no

financial interest in the revenues generated by the Court and that the revenue generated from the



                                                  2
         Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 3 of 31



convictions in the Mayor’s Court is not a significant portion of Gretna’s general fund. For nearly

two hours on January 24, 2020, the court held oral argument on Plaintiffs’ Motion for Partial

Summary Judgment.

        The second Motion for Summary Judgment was filed by the defendants in March 2019

before the parties consented to proceed before the undersigned magistrate judge. (Rec. Doc. 77).

The defendants argue that plaintiffs’ claims are barred by the doctrines of absolute and sovereign

immunity. They further argue that plaintiffs’ conflict of interest claims are unsupported. The

plaintiffs opposed the motion in April 2019, arguing that judicial, prosecutorial, and qualified

immunity are not available in an official capacity lawsuit and further that these immunities do not

preclude claims for equitable and declaratory relief. Plaintiffs also argue that judges can be

enjoined as legislators and administrators. Finally, they argue that the revenue generated from the

convictions in the Mayor’s Court is a substantial portion of Gretna’s General Fund sufficient to

support a finding of a conflict of interest. At oral argument on the plaintiffs’ Motion for Partial

Summary Judgment, defendants requested that their Motion for Summary Judgment be

supplemented with their opposition to plaintiffs’ Motion for Partial Summary Judgment. Because

plaintiffs had the opportunity to reply to the arguments and evidence submitted in the

aforementioned opposition and because the court finds it in the interest of justice to resolve these

matters at one time rather than requiring additional motion practice to raise the same issues, the

court will consider defendants’ opposition to plaintiffs’ Motion for Partial Summary Judgment and

plaintiffs’ reply to same in resolving Defendants’ Motion for Summary Judgment on the issue of

the alleged financial conflict of interest.




                                                 3
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 4 of 31




                                         Law and Analysis

   1. Standard for Motion for Summary Judgment

       Summary judgment under Federal Rule of Civil Procedure 56 must be granted where “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. Proc. 56. The movant has the initial burden of “showing the absence of a genuine

issue as to any material fact.” Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970). The

respondent must then “produce evidence or designate specific facts showing the existence of a

genuine issue for trial.” Engstrom v. First Nat. Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir.

1995). Evidence that is “merely colorable” or “is not significantly probative” is not sufficient to

defeat summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

       “An issue is material if its resolution could affect the outcome of the action.” Daniels v.

City of Arlington, Tex., 246 F.3d 500, 502 (5th Cir. 2001). Thus, “there is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.” Anderson, 477 U.S. at 249. Although this Court must “resolve factual controversies in

favor of the nonmoving party,” it must only do so “where there is an actual controversy, that is,

when both parties have submitted evidence of contradictory facts.” Antoine v. First Student, Inc.,

713 F.3d 824, 830 (5th Cir. 2013) (quoting Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540

(5th Cir. 2005). The Court must not, “in the absence of any proof, assume that the nonmoving

party could or would prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994).

       “Summary judgment is appropriate where critical evidence is so weak or tenuous on an

essential fact that it could not support a judgment in favor of the nonmovant, or where it is so



                                                 4
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 5 of 31



overwhelming that it mandates judgment in favor of the movant.” Armstrong v. City of Dallas,

997 F.2d 62, 67 (5th Cir. 1993). Summary judgment is also appropriate if the party opposing the

motion fails to establish an essential element of his case. See Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986).

   2. Due Process – Institutional Financial Conflict

           a. Material Facts

       Gretna has a mayor-aldermen form of government in which the Mayor holds executive

authority over all departments of the city, except for the elected chief-of-police. The Mayor is

responsible for preparation of a budget, signing of contracts, and signing of warrants drawn on the

treasury. She has veto power over municipal ordinances, including budget ordinances.

       Gretna has no independent judicial branch of government. Louisiana law establishes a

mayor’s court, which has jurisdiction over all violations of municipal ordinances. La. Rev. Stat. §

33:441(A)(1). “The mayor may try all breaches of the ordinances and impose fines or

imprisonment, or both, provided for the infraction thereof.” Id. The mayor can also impose court

costs. Id. The same statute also provides that:

       the board of aldermen in its discretion may, upon request of the mayor, appoint one
       or more attorneys who shall be designated as court magistrate and who shall serve
       at the pleasure of the mayor and may from time to time be designated by the mayor
       to serve in his stead as the presiding official over the mayor's court.




                                                  5
          Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 6 of 31



Id. § 33:441(B)(1).1 If a magistrate is so designated,2 the magistrate exercises “the powers and

authority of the mayor over such court.” Id. The law further provides that the board of aldermen

fixes the pay and salary of each magistrate. Id. Similarly, “the board of aldermen in its discretion

may, upon request of the mayor, appoint one or more attorneys who shall be designated as

prosecutor and who shall serve at the pleasure of the mayor.” Id. § 33:441(B)(2). The board of

aldermen fixes the pay and salary of such prosecutors as well. Id.

         Gretna currently has two Magistrates who preside over Mayor’s Court, defendant Toups

and defendant Osborn. Their compensation is not tied to the volume, success, or revenues of the

Mayor’s Court. Each Magistrate presides over one trial day and one arraignment day per week.

Magistrate Osborn estimated that at most he would work five hours a week as a magistrate. His

salary is $87.55 per hour and he estimated his annual compensation was $12,000 and the most he

has received in a year is $17,000-18,000. There appears to be no evidence of when Magistrate

Osborn began serving in that capacity, but he was already serving as a Magistrate when the current

Mayor was elected. (Rec. Doc. 117-5, at 2). Magistrate Toups estimated that a long day in court

would be 12:45 to 4:00. His salary is $19,088 per year and he also receives healthcare benefits. He

has presided over Gretna’s Mayor’s Court since 1995 and his salary has not changed except for




1
  This same rule is applicable to Gretna specifically via a separate statute which similarly provides that:
          The board of aldermen of the city of Gretna shall, upon request of the mayor, appoint an attorney
          who shall be designated as court magistrate and who shall serve at the pleasure of the mayor and
          may from time to time be designated by the mayor to serve in his stead as the presiding official over
          the mayor's court. Whenever the magistrate is so designated by the mayor to preside over the mayor's
          court, he shall exercise the powers and authority of the mayor over said court. The magistrate shall
          serve at a salary fixed and paid by the board of aldermen.
La. Stat. Ann. § 33:441.20
2
  As will become relevant to the immunities discussion below, the law also provides that “[t]he presiding officer of a
mayor's court shall be entitled to judicial immunity for his official acts as presiding officer in the same capacity as a
judge in this state.” La. Stat. Ann. § 33:441(C)(1).


                                                           6
           Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 7 of 31



regular cost of living increases to all Gretna City employees. (Rec. Doc. 117-3, at 1-2). Both

Osborn and Toups maintain a private law practice.

          City Prosecutor Walter Leblanc spends 10-15 hours per week in that role and receives a

salary of $73,447 and healthcare benefits as compensation for his work. His compensation is not

dependent nor does it fluctuate with the volume, success, or revenues of the Mayor’s Court.

          All revenue generated by the Mayor’s Court is deposited into the city’s General Fund. The

General Fund is used for the administration of the city, including every department that works

within the city. The Mayor’s Director of Finance produces a monthly budget report of revenues

and expenditures for each city department, including the Mayor’s Court. The Mayor and City

Councilmembers each receive a copy of the report. The following reflects the revenues generated

by the Mayor’s Court as compared to Gretna’s total revenue:

    Fiscal Year   2017-18          2016-17         2015-16          2014-15          2013-14          2011-123

    Mayor’s      $1,076,422        $1,284,131      $1,587.786       $1,663,545       $1,732,179       $1,686,337
    Court
    Conviction
    Revenue
    Total        $16,797,495       $17,502,366     $22,026,500      $18,000,996      $18,177,296      $17,295,304
    General
    Fund
    Revenue
    Mayor’s      6.4%              7.3%            7.2%             9.2%             9.5%             9.8%
    Court
    Conviction
    Revenue as
    %         of
    General
    Fund

3
  This data was presented by the plaintiffs in their Statement of Uncontested Facts. In a supplemental memorandum
submitted by the plaintiffs following oral argument, they provided additional data for the Fiscal Year 2012-2013,
which had been omitted from the original presentation of facts because the data was not available at the time. Using a
cached, online version of Gretna’s Operating Budget for 2014-2015, which contains audited figures for 2012-2013,
the plaintiffs present the following figures for 2012-2013:
  Mayor’s Court Conviction Revenue Total General Fund Revenue                Mayor’s Court Conviction Revenue
                                                                             as % of General Fund
  $1,493,714                              $18,031,464                        8.28%


                                                          7
         Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 8 of 31




        According to the analysis in the defendants’ expert report, for the 2018-2019 fiscal year,4

the revenues related to Mayor’s Court fines and forfeitures represent 6.8% of Gretna’s total general

fund. The defendants have also compared the Mayor’s Court net income to Gretna’s general fund

and have determined that for the 2018-2019 fiscal year through March 31, 2019, net income of the

Mayor’s Court is 1.4% of the General Fund. Defendants also report that budgeted revenues from

the Mayor’s Court for the fiscal year ending March 31, 2020, represent 7.4% of the General Fund,

while the budgeted net income for the same period is 1.98% of the General Fund.

        Director of Finance Raylyn Stephens testified that if revenue from the Mayor’s Court was

eliminated, Gretna would have to reduce its expenditures. (Rec. Doc. 113-3, at 7). Mayor Constant

testified that with a loss of revenue of $500,000, she would have to reevaluate her budgeting

process in the following year. (Rec. Doc. 113-4, at 14).




4
 This includes the actual amounts through December 31, 2018, and annualized amounts for the fiscal year ended
March 31, 2019.

                                                     8
            Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 9 of 31




           Plaintiffs also cite the revenue generated by the Deferred Prosecution Program that they

challenge in this lawsuit, which increased from nothing in 2005-2006 to $635,276 in 2016-2017.

They have calculated the percentage of the General Fund made up of revenues from the Deferred

Prosecution Program as well as the percentage of the General Fund made up of revenues from the

Deferred Prosecution Program and the Mayor’s Court combined:

    Fiscal Year    2017-18         2016-17         2015-16         2014-15         2013-14        2011-125

    Deferred     $542,644          $635,276        $736,044        $785,776        $388,296       $457,648
    Prosecution
    Revenue
    Deferred     3.2%              3.6%            3.3%            4.4%            2.1%           2.6%
    Prosecution
    Revenue as
    %         of
    General
    Fund
    Deferred     9.6%              10.9%           10.6%           13.6%           11.7%          12.4%
    Prosecution
    and Mayor’s
    Court
    Revenue as
    %         of
    General
    Fund


               b. Applicable Law

           The English common law upon which the American legal system draws “assumed that

judges could maintain impartiality in the face of most connections to a case.” Caliste v. Cantrell,

937 F.3d 525, 527 (5th Cir. 2019). “But the common law view that judges were incorruptible had




5
    Plaintiffs’ supplemental memorandum presents the following data for Fiscal Year 2012-2013:
    Deferred Prosecution Revenue       Deferred Prosecution Revenue as Deferred Prosecution and Mayor’s
                                       % of General Fund                     Court Revenue as % of General Fund
    $444,444                           2.46%                                 10.75%


                                                          9
       Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 10 of 31



a notable exception—when judges might benefit financially.” Id. at 528. The applicable standards

governing the constitutionality of a judge’s financial conflict originate with the United States

Supreme Court’s decision in Tumey v. Ohio, concerning a system where the mayor of a village

held trial for violations of the Prohibition Act and where fees collected from convicted defendants

were split between the state and the village. 273 U.S. 510, 514, 520-22 (1927). A portion of the

fees collected also paid the fees and costs of the mayor as compensation for conducting the

hearings, in addition to his regular salary. Id. The Court held that

       it certainly violates the Fourteenth Amendment and deprives a defendant in a
       criminal case of due process of law to subject his liberty or property to the judgment
       of a court, the judge of which has a direct, personal, substantial pecuniary interest
       in reaching a conclusion against him in his case.

Id. at 523. The Court further concluded that where a judge is paid for his service upon conviction,

due process is satisfied only where “the costs usually imposed are so small that they may be

properly ignored as within the maxim ‘de minimis non curat lex.’” Id. at 531. In finding that the

system before it did not satisfy due process, the court made clear that the issue is not whether a

particular mayor’s judgment was affected by the potential receipt of his costs. Id. at 532. Instead,

the Court held that “[e]very procedure which would offer a possible temptation to the average man

as a judge to forget the burden of proof required to convict the defendant, or which might lead him

not to hold the balance nice, clear, and true between the state and the accused denies the latter due

process of law.” Id. In addition to finding that the mayor’s pecuniary interest violated the

defendant’s right to due process of law, the Court also found problematic that the mayor acted as

judge without a jury while also acting as chief executive of the village, which could employ

detectives and other assistants to bring offenders before the mayor’s court and could thereby

generate income for the village to relieve it from further taxation. Id. at 533. The Court observed

that “[a] situation in which an official perforce occupies two practically and seriously inconsistent

                                                 10
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 11 of 31



positions, one partisan and the other judicial, necessarily involves a lack of due process of law in

the trial of defendants charged with crimes before him.” Id. at 534.

        In contrast, the Supreme Court in Dugan v. Ohio found that conviction before another

mayor’s court did not violate due process. 277 U.S. 61, 65 (1928). In Dugan, the mayor could

convict individuals for possession of intoxicating liquor and fine them substantial amounts that

were paid half to the city treasury. Id. at 62. The mayor did not receive fees directly, but his salary

was paid out of the city treasury. Id. The Supreme Court determined that unlike the mayor in

Tumey, whose duties were primarily executive, the mayor in Dugan had no executive and

exercised only judicial functions. Id. at 63. The city was governed by a five-member commission

that exercised all the legislative power and a manager that exercised all of the city’s executive

power. Id. The mayor’s salary was fixed by the members of the commission other than the mayor,

and he would receive his salary whether he convicted defendants or not. Id. at 63, 65. The court

found that “as one of five members of the city commission, [the mayor’s relation] to the fund

contributed to by his fines as judge, or to the executive or financial policy of the city, is remote.”

Id. at 65.

        The Supreme Court considered another mayor’s court in Ward v. Village of Monroeville,

Ohio, elaborating on the standard announced in Tumey. 409 U.S. 57, 59-60 (1972). In Ward, “[a]

major part of village income is derived from the fines, forfeitures, costs, and fees imposed by him

in his mayor's court.” Id. at 58. Over a period of five years, these amounts made up between 37%

and 51% of total village revenues. Id. The Court underscored the “average man as judge” test

announced in Tumey and clarified that even where a mayor does not directly receive fees and

costs, the unconstitutional “‘possible temptation’ may also exist when the mayor’s executive

responsibilities for village finances may make him partisan to maintain the high level of



                                                  11
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 12 of 31



contribution from the mayor’s court.” Id. at 60. The Court found the availability of appeal and trial

de novo in the County Court of Common Pleas was insufficient to correct the unfairness at the trial

level. Id. at 61.

        In Brown v. Vance, the United Sates Fifth Circuit Court of Appeals explained that the

Supreme Court in Tumey and Ward was not interested in a particular judge’s actual bias but:

        was interested rather in the inherent defect in the legislative framework arising from
        the vulnerability of the average man—as the system works in practice and as it
        appears to defendants and to the public. The Court’s inquiry there and our inquiry
        here is not whether a particular man has succumbed to temptation, but whether the
        economic realities make the design of the fee system vulnerable to a “possible
        temptation” to the “average man” as judge.”


637 F.2d 272, 284 (5th Cir. 1981). The Brown case involved a system where instead of a salary,

justice court judges in Mississippi received a fee for each criminal case docketed, regardless of the

outcome. Id. at 275. Some districts had two judges per district. Id. As to fees issued for criminal

cases docketed in such districts, the court of appeals held that where:

        the possibility exists that judges in [the districts with more than one judge] will
        compete for business by currying favor with arresting officers or taking biased
        actions to increase their caseload, we conclude that, under the fee system, a judge
        might minimize the burden of proof required to convict the defendant or might be
        less than diligent in protecting the defendant’s constitutional rights. The fee system,
        therefore, does not satisfy the Tumey-Ward test and deprives criminal defendants
        of their due process right to a trial before an impartial tribunal.

Id. at 282. The court of appeals also held that the system of the judges collecting a per case fee in

civil cases violated due process. Id. at 286. The court explained that:

        The compensation the justice court judges in Mississippi derive from civil cases
        depends directly on the volume of cases filed. Creditors could choose, in any county
        in which suit is proper, which judge to decide their cases. It is reasonable to infer,
        and the record supports the inference, that creditors would file more frequently in
        the courts of the judges who tended to favor the plaintiffs.

Id. at 284.



                                                  12
         Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 13 of 31



         The Fifth Circuit recently applied the Tumey-Ward standard in assessing the

constitutionality of two funding sources of the judicial expense fund (“JEF”) of the Orleans Parish

Criminal District Court (“OPCDC”).6 In Cain v. White, plaintiffs challenged the assessment of

fines and fees against criminal defendants by the judges of OPCDC. 937 F.3d 446, 448 (5th Cir.

2019), petition for cert. filed. The fines and fees collected were mostly directed to the JEF, making

up about one-quarter of the JEF. Id. The judges have exclusive control over how the JEF is spent.

Id. Although the JEF did not go towards their salaries, it funded salaries and employment-related

benefits of staff, CLE travel, conferences and legal education, office supplies, jury expenses,

professional liability insurance for the judges, etc. Id. at 448-49. The district court held that “with

respect to all persons who owe or will incur court debts arising from cases adjudicated in OPCDC,

and whose debts are at least partly owed to the OPCDC Judicial Expense Fund, the Judges’ failure

to provide a neutral forum for determination of such persons’ ability to pay is unconstitutional.”

Id. at 451. The court of appeals summarized the issue as “whether the Judges’ administrative

supervision over the JEF, while simultaneously overseeing the collection of fines and fees making

up a substantial portion of the JEF, crosses the constitutional line.” Id. The court of appeals

affirmed, finding the case to be comparable to Ward and concluding that “when everything

involved in this case is put together, the ‘temptation’ is too great.” Id. at 454 (footnote omitted).

         In Caliste v. Cantrell, the Fifth Circuit considered another funding source for the JEF. The

plaintiffs challenged a system where a magistrate judge for OPCDC presides over initial

appearances and when setting conditions of pretrial release has the option of requiring a secured



6
 In both cases the court of appeals reaffirmed the “average man as judge” standard announced in Tumey, rejecting
plaintiffs’ argument that a new standard had been created by the use of an ellipsis in the “average . . . judge” standard.
Cain v. White, 937 F.3d 446, 453 (5th Cir. 2019); Caliste v. Cantrell, 937 F.3d 525, 531 (5th Cir. 2019). Plaintiffs here
do not attempt to raise that argument.



                                                           13
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 14 of 31



money bond, which defendants typically obtain by purchasing a bond from a commercial surety.

Id. at 526. When a defendant buys a commercial bond, 1.8% of the value is deposited in the court’s

JEF pursuant to state law. Id. These bond fees funded 20-25% of the JEF. Id. The magistrate is a

member of the committee that allocates the funds. Id. The court of appeals held that the

arrangement violates due process. Id. at 532. The court explained that the magistrate judge’s “dual

role—the sole source of essential court funds and an appropriator of them—creates a direct,

personal, and substantial interest in the outcome of decisions that would make the average judge

vulnerable to the ‘temptation ... not to hold the balance nice, clear, and true.’” Id. (quoting Tumey,

273 U.S. at 532). In so holding, the court of appeals distinguished other arrangements such as fines

assessed in federal criminal cases because such fines “are not set aside for judicial operations at

the national level, let alone for the handful of federal judges who sit on a local district court.” Id.

at 532. In such a situation, “[t]he benefits are so diffuse that a single judge sees no noticeable

impact on her chambers from the fines she imposes and thus feels no temptation from them.” Id.

        The plaintiffs cite two out of circuit cases. The first is Rose v. Village of Peninsula, where

the Northern District of Ohio considered a system where the mayor was the chief executive officer

of the village, he was responsible for the village’s financial condition, he was the chief conservator

of the peace, he was responsible for hiring the officer that issued the plaintiff a traffic citation, and

he also served as judge finding the plaintiff guilty of the traffic offenses with which she was cited.

875 F. Supp. 442, 445 (N.D. Ohio 1995). Fines generated by the mayor’s court made up 11-14%

of general fund revenue. Id. at 450. The court found that annual collection of funds over $50,000

amounting to over 10% of the village’s general fund were substantial and made up a major part of

village income. Id. at 450-51. The court noted that “any person suddenly deprived of 10% or more

of his income would find the loss ‘substantial.’” Id. at 451. The court added that “[w]hile



                                                   14
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 15 of 31



substantiality is clearly an important factor in the analysis, the thrust of the inquiry is whether the

mayor ‘occupies two practically and seriously inconsistent positions, one partisan and the other

judicial.’” Id. at 452. The court went on to explain its balancing approach:

        The amount of mayor's court fee revenues is just one measure of whether the mayor
        may reasonably be questioned as being impartial. The more substantial the amount
        (or percentage) of revenue produced from a mayor's court, the more reasonable it
        is to question the impartiality of a mayor who has any executive authority. In similar
        fashion, the more executive authority vested in the mayor, the more reasonable it is
        to question the impartiality of a mayor who collected even a relatively minor
        amount of general fund revenue through a mayor's court.

Id. In the case before it, the court found that “the level of executive authority vested in [the mayor]

is broad, so that it becomes reasonable to question [the mayor’s] impartiality even if he collects a

fairly small amount of general fund revenue through the mayor's court.” Id. at 453. The court

granted plaintiff’s motion for summary judgment finding that the mayor could not, as a matter of

law, be a disinterested and impartial judge because of his dual roles as chief executive responsible

for the village’s financial condition and judge in the mayor’s court where he had heard and decided

the plaintiff’s contested case. Id. at 448, 453.

        In DePiero v. City of Macedonia, the Sixth Circuit Court of Appeals considered and

employed the Rose court’s approach of analyzing the combination of the level of executive power

of the adjudicator and the percent of the general fund funded by fees generated through his

adjudications, rather than focusing on the whether the percentage of revenue alone was substantial.

180 F.3d 770, 780 (6th Cir. 1999). In DePiero, the mayor was vested with broad executive powers;

he exercised control over all departments and divisions of the municipality except the city council

and he presided over council meetings and voted in the event of a tie. Id. He prepared an annual

budget and submitted it to the council and had the power to appoint, promote, and remove any

official or employee except those elected under the city charter and employees of the council. Id.



                                                   15
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 16 of 31



at 781. As to police officers, the civil service commissioner would certify the top three applicants

for an open position and the mayor would choose one. Id. at 782. Nine percent of the city’s general

fund was derived from mayor’s court fines in 1990 and between 1994 and 1996, about four percent

of the general fund was derived from mayor’s court fines. Id. at 780. The defendants argued the

court should consider that only 2% of the general fund was made up of amounts generated by the

mayor’s court if net revenues generated by the mayor’s court were considered. Id. But the court

declined to “split hairs over what is a ‘substantial’ figure,” focusing instead on the level of

executive authority vested in the mayor. Id. The plaintiff argued that his adjudication and

sentencing before the mayor for a traffic violation violated due process because the mayor, as a

law enforcement officer and chief executive responsible for the financial condition of the

municipality, was not neutral or detached. Id. at 776. The court of appeals reversed the district

court’s grant of summary judgment in favor of the defendants, holding that “the broad reach of

[the mayor’s] executive powers and his sweeping administrative responsibilities necessarily puts

him in ‘two practically and seriously inconsistent positions, one partisan and the other

judicial.’” Id. The court also found that the fact “[t]hat under the Charter [the mayor] may delegate

administrative responsibilities for more efficient administration dilutes neither the power with

which he is vested nor his accountability for law enforcement and the fiscal health of the

municipality as its chief executive.” Id. As defendants here point out, the court observed in a

footnote that:

        We do not decide in this case whether plaintiff would have been deprived due
        process had his case been tried by the Mayor's Court Magistrate instead of [the
        Mayor] himself. It is worth noting, however, that mayor's court magistrates are less
        vulnerable to potential bias. Mayor's court magistrates are appointed by the mayor,
        but exercise only judicial functions.

Id. at 782 n. 4.



                                                 16
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 17 of 31



        In addition to the alleged conflict of interest of the Magistrates as surrogates of the Mayor,

this case also raises the issue of a prosecutor’s conflict of interest. In Marshall v. Jerrico, Inc., the

Supreme Court observed that

        Prosecutors need not be entirely “neutral and detached.” In an adversary system,
        they are necessarily permitted to be zealous in their enforcement of the law. The
        constitutional interests in accurate finding of facts and application of law, and in
        preserving a fair and open process for decision, are not to the same degree
        implicated if it is the prosecutor, and not the judge, who is offered an incentive
        for securing civil penalties.

446 U.S. 238, 248-49 (1980) (citation omitted). The Court explained that “[t]he rigid requirements

of Tumey and Ward, designed for officials performing judicial or quasi-judicial functions, are not

applicable to those acting in a prosecutorial or plaintiff-like capacity.” Id. at 248. Nonetheless, the

Supreme Court announced that “[w]e do not suggest . . . that the Due Process Clause imposes no

limits on the partisanship of administrative prosecutors.” Id. at 249.

        As to the facts presented by the Marshall case, however, the Supreme Court concluded that

there was no such Due Process violation. Id. at 251-52. The plaintiffs in Marshall challenged as

unconstitutional the monetary penalties assessed by the assistant regional administrator of the

Employment Standards Administration of the Department of Labor (“ESA”) where the authorizing

statute required the fines collected be returned to the ESA as reimbursement for enforcement

expenses and allowed the ESA to allocate such fines to its various regional offices. Id. at 240. The

penalties collected amounted to 1% of the budget of the ESA and in all the relevant years, the ESA

returned to the Treasury as unused a portion of the budget that was substantially greater than the

penalties. Id. at 250-51. Additionally, the national office of the ESA and not any regional

administrator decided how to allocate the civil penalties back to the regional offices. Id. at 251.

The only time the ESA allocated funds to the regional offices it did so in proportion to the expenses

incurred in investigating and prosecuting, not on the basis of the penalties collected. Id. The

                                                   17
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 18 of 31



Supreme Court concluded that the possibility that a regional administrator might be tempted to

devote an unusually large quantity of resources and assess an unjustified number of penalties at an

unduly high amount “in the hope that he would ultimately obtain a higher total allocation of federal

funds to his office” was “too remote to violate the constraints applicable to the financial or personal

interest of officials charged with prosecutorial or plaintiff-like functions.” Id. at 251-52.

        As an example of when institutional incentives have been found to unconstitutionally

distort a prosecutor’s enforcement efforts, plaintiffs cite Harjo v. City of Albuquerque. There a

district court held that the city’s “forfeiture officials have an unconstitutional institutional incentive

to prosecute forfeiture cases, because forfeiture revenues are set in a special fund, and the forfeiture

program can spend, without meaningful oversight, all of the excess funds it raises from previous

years.” Harjo , 326 F. Supp. 3d 1145, 1193 (D.N.M. 2018). The court noted that although the city

council had the authority to allocate funds to the forfeiture program, it did so based on estimated

revenues as opposed to estimated costs. Id. at 1194. The program could spend more than budgeted

as long as revenues were raised to cover the spending via retroactive approval by the city council.

Id. The court observed:

        the City of Albuquerque could craft a constitutional forfeiture program by altering
        how it funds the program. For example, the City of Albuquerque could -- instead
        of placing forfeiture revenues in a special fund -- place forfeiture revenue directly
        into its general fund and then appropriate money from that fund to pay for the
        forfeiture program's expenses. Should the City of Albuquerque continue its practice
        of mechanically approving the forfeiture program's after-the-fact spending, there
        might still be constitutional concerns, but with the revenues placed in the general
        fund, there is far less reason to think that the City of Albuquerque would be a rubber
        stamp, given its many financial obligations.

Id. at 1197. The Harjo court also concluded that the forfeiture officials did not have an

unconstitutional personal incentive to favor the city over property owners because their

continued employment or salary was not contingent on program revenues. Id. at 1199.



                                                   18
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 19 of 31



           c. Parties’ Arguments

       Plaintiffs argue that summary judgment in their favor is appropriate in this case because

the revenue generated by the Mayor’s Court coupled with the Mayor’s ultimate control over the

prosecution and adjudication of offenses results in an impermissible conflict of interest that would

present at least the temptation to the average person to rule in favor of the court’s revenue over the

interests of justice. They argue that because the City Prosecutor and the Magistrates can be

terminated from their positions by the Mayor, this results in a single branch of government having

authority over the prosecution and adjudication of guilt, thereby generating revenue for Gretna.

Plaintiffs submit this case is similar to Tumey where the court found the law was “calculated to

awaken the interest of all those in the village charged with the responsibility of raising the public

money and expending it, in the pecuniarily successful conduct of such a court.” 273 U.S. at 533-

34. As specific examples of the similarity, plaintiffs point to alleged evidence that the Gretna police

have an arrest quota system.

       Plaintiffs argue that the appointment of a Magistrate by the Mayor does not shield the

Mayor’s Court from an impermissible temptation under Ward. They submit that as a matter of law,

the Magistrates are dependent on the Mayor for continued employment while the Mayor is

dependent on the Magistrates for revenue to manage the city. They insist that the average person

in the Magistrates’ position, knowing that the funds they generate allow their boss to perform her

functions, would experience a possible temptation to forget the burden of proof required to convict

a defendant.

       Plaintiffs admit that the Fifth Circuit has not addressed the existence of a conflict in the

case of a deputized judicial officer. They cite a 1702 English case that was also cited by the Tumey

Court. In City of London v. Wood, defendant Wood had been sued in the London Mayor’s Court



                                                  19
       Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 20 of 31



by the Mayor and Commonality of London and subjected to a fine for failing to execute his duties

as sheriff. 88 Eng. Rep. 1592, 1592-93 (K.B. 1702). The Mayor of London did not preside directly

over the court, but instead employed a deputy “Recorder” to act as judge. Id. at 1603. The King’s

Bench held that the case was “virtually held before the mayor and alderman” because “a deputy

acts, and of right ought to act, in the name of his principal.” Id. Essentially, the plaintiffs here

appear to be arguing that the Magistrates act as agents for the Mayor and are exposed to the same

temptation as the Mayor to maintain revenue.

       Plaintiffs also argue that the Magistrates receive generous compensation. They extrapolate

Magistrate Osborn’s salary to $182,104 annually if he were to work full time. They say Magistrate

Toups receives a flat salary of $19,088 for less than eight hours of work per week and he also

receives health benefits. Plaintiffs argue that the average person in the position of the Magistrates

would be aware that they need to act in the interest of their employer in order to maintain their

jobs. They submit that the Magistrates have an institutional conflict of interest because they work

under the Mayor, who has executive control of the City of Gretna’s General Fund, which is funded

in part by the Mayor’s Court’s revenues and which is used to fund the operations of the city. They

add that the subjective feelings of Magistrates Toups and Osborn are irrelevant to the

determination.

       Plaintiffs next argue that the revenue generated from the Mayor’s Court is significant,

amounting to 6.4% to 9.8% of Gretna’s budget annually since 2011. They cite the Rose case where

the court found 10% to be “substantial.” Plaintiffs insist this court should not consider net income

as proposed by the defendants. They point out that defendants have cited no case to support relying

on net income instead of gross revenue, noting that the Sixth Circuit explicitly declined to do so

in DePiero.



                                                 20
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 21 of 31



       Next the Plaintiffs argue that the Mayor and the City Prosecutor have an institutional

conflict of interest in administering the Deferred Prosecution Program and Charging Decisions.

They argue that because the City Prosecutor serves at the pleasure of the Mayor, the Mayor is the

party and the judge in the same case. They add that the City Prosecutor’s charging decisions

resulted in the revenue generated by the Mayor’s Court. They submit that the City Prosecutor’s

compensation is significant and they argue that an average person in that position would face a

temptation to increase the number of charges accepted to further the Mayor’s interests. Thus, they

insist, the City Prosecutor has an institutional conflict of interest that violates due process.

       The defendants oppose. They insist that Gretna has removed any potential conflicts of

interest by hiring Magistrates as independent arbiters. They point out that the income of the

Magistrates and City Prosecutor do not fluctuate dependent on convictions. They argue that

Tumey, Ward, Caliste, Cain, and Brown are distinguishable. They submit that this case is more

like Dugan where the Supreme Court found no due process violation by a system where a mayor

presided over contested cases but was not the chief executive and had no pecuniary interest in the

cases tried before him. They point out that in the DePiero case, the court noted (without deciding)

that mayor’s court magistrates are less vulnerable to potential bias even though appointed by the

mayor because they exercise only judicial functions. 180 F.3d at 782.

       Defendants cite the Rose case and argue that the question is not solely one of substantiality

of the revenue. This is but one of the factors. Defendants further argue that the revenue generated

by the Mayor’s Court here is not a significant portion of the General Fund. They point out that in

Tumey, fines made up 50% of the towns General Fund and in Ward, fines made up 36%-50% of

the town’s general fund. In Caliste, bond fees collected were 20-25% of the judicial expense fund

and in Cain, fines were about 20% of the judicial expense fund. They recognize that in Rose, the



                                                  21
         Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 22 of 31



district court found that revenues making up a little over 10% of a general fund are described as

substantial. Defendants point to the Second Circuit Court of Appeals’ decision in Wolkenstein v.

Reville, which described fines and penalties representing little more than half of one percent of a

school board’s entire budget as insubstantial. 694 F.2d 35, 36 (2d Cir. 1982). Defendants also cite

Milliken & Michaels of Arizona, Inc. v. Houseworth, where monetary penalties collected by the

government department issuing those penalties amounted to 2.7% to 5.5% of a fund used to pay

certain salaries and other expenses of the department. 942 F. Supp. 454, 456 (D. Ariz. 1996). The

district court found that this constituted “a minuscule percentage of the total departmental

revenue.” Id.

         Defendants cite their expert report, which calculates Mayor’s Court fines and forfeitures

as 6.8% of the General Fund for the fiscal year ending March 31, 2019, and 7.4% for the fiscal

year ending March 31, 2020. Their expert has also calculated the net income of the Mayor’s Court

as 1.4% of the General Fund for the fiscal year ending March 31, 2019, and 1.98% for the fiscal

year ending March 31, 2020.7 Defendants insist that whether gross or net is used, the revenues

generated are insubstantial.

             d. Analysis

         Unlike Tumey and Brown where the adjudicator received a direct, personal benefit, this

case presents an alleged indirect benefit from the flow of funds collected by the Mayor’s Court

into Gretna’s general fund. The case law appears to support the approach taken by the DePiero and

Rose courts, which considers the totality of the circumstances and does not focus solely on a




7
  At oral argument, defendants’ counsel recognized that all of the cases consider total revenue, not net income, as a
percentage of a fund. But counsel argued that in considering the totality of the circumstances, the court might be aided
in considering the net income from the Mayor’s Court because this figure would show how much of the revenues from
the Mayor’s Court the Mayor could actually use in administering parts of the Gretna government besides the Mayor’s
Court itself.

                                                          22
         Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 23 of 31



threshold revenue amount in determining whether a system offends due process. The Fifth Circuit,

in Cain, for example, focused on the “totality of this situation, not any individual piece.” 937 F.3d

at 454. The court takes the same approach here.

        Clearly the substantiality of the fees generated is an important factor. The plaintiffs

describe the revenue generated by the Mayor’s Court as “staggering.” The court must disagree.

The revenues are not insignificant, but 6-7% annually since 2015 is far from a staggering

proportion of the whole.8 Nonetheless, the defendants overstate the jurisprudence. The

Wolkenstein court found .05% insubstantial and the Milliken court found 2.7% to 5.5% to be

minuscule, but the Rose court held figures over 10% would be substantial. The figures here reach

nearly 10% for the fiscal years ending in 2012, 2014, and 2015. In DePiero, fines making up 4-9%

of the general fund, coupled with the mayor’s broad executive authority, resulted in a finding that

the mayor’s adjudication of municipal violations offended due process.

        The plaintiffs here argue that revenues generated by the Deferred Prosecution Program

should be considered in assessing the fees generated by the Mayor’s Court because had the

defendants not participated in the Deferred Prosecution Program, they would have appeared before

the Magistrates and might have been required to pay fines. The court is not convinced such

revenues can properly be attributed to the structural temptation potentially felt by the Magistrates.

According to the First Amended Complaint, participants in the Deferred Prosecution Program have

their charges dismissed for an agreement to pay a set fine. Thus, participants are not found guilty



8
  The defendants have presented evidence showing that net income generated by the Mayor’s court amounts to 1.4%
of the General Fund for the fiscal year ending March 31, 2019, and 1.98% for the fiscal year ending March 31, 2020.
There is no jurisprudential support for using net income rather than gross revenue when weighing the possible
temptation, which defendants readily conceded at oral argument. The court does not do so here. Nonetheless, the net
income figures reflect the percentage of non-court spending by the City of Gretna that is funded by the operations of
the Mayor’s Court. As suggested by the defendants at oral argument, in considering the totality of the circumstances,
these figures indicate the minimal effect of Mayor’s Court revenue on the Mayor’s other funding priorities.


                                                         23
         Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 24 of 31



by the Magistrates, and Magistrates are not tasked with applying the appropriate burden of proof

to the evidence before them. As a result, there is no opportunity for the Magistrates to forget the

burden of proof or fail to hold the balance nice, clear, and true. If such revenues were included,

however, the range of revenues as a portion of the General Fund ranges from 9.6% to 13.6%. Even

these are hardly “staggering,” though closer to the range considered sufficient in Cain and Caliste.

Under either calculation, the relative volume of funds generated by the Mayor’s Court might create

an impermissible conflict of interest if, like in Rose and DePiero,9 the Mayor herself served as the

adjudicator. 180 F.3d at 776. But that is not the case here.

         Accordingly, the court now turns to consider the overlap in the executive and judicial

functions. There is no dispute that the Magistrates who actually adjudicate the cases do not have

any administrative or executive authority over the General Fund or Gretna itself. The Cain and

Caliste cases are therefore distinguishable. There is no discernible connection between the

Magistrates and the City Prosecutor. There is no dispute that Magistrates’ salary is not tied to the

volume of convictions. Nor does the Mayor herself control their salary. By law, the council does

so. La. Rev. Stat. § 33:441(B)(2). Therefore, it is not possible for the Mayor to use a change in

salary to pressure Magistrates to convict and thus collect more fines.

         Plaintiffs’ “temptation” argument turns on the fact that by state law, the Magistrates serve

at the pleasure of the Mayor who also appoints the City Prosecutor and is also responsible for

administering the General Fund.10 As a result, they argue, the Magistrates may be tempted to

convict in order to increase the General Fund for the Mayor’s benefit to avoid being dismissed



9
  As discussed above, in both Rose and DePiero, the mayor himself presided over the adjudication of guilt or innocence
and the sentencing of convicted defendants. DePiero, 180 F.3d at 777; Rose 875 F. Supp at 445. This is a critical
distinction with the present matter.
10
   Defendants highlighted at oral argument that state law mandates the structure of all Louisiana Mayor’s Courts, and
thus they lack the discretion to establish a different system for terminating magistrates, for example, to remove the
Mayor’s discretion or give the City Council this power.

                                                         24
         Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 25 of 31



from their positions. They suggest the risk of losing a “lucrative” income source would tempt the

average person as judge. But plaintiffs fail to show that the Magistrates’ salaries would be

considered lucrative by the average person in the position of Toups or Olden. They both maintain

their own private law practices. Attorneys’ fee awards in this district regularly find hourly rates of

$240 or more to be reasonable.11 There is nothing to suggest that the average attorney with the

experience of Olden or Toups would be tempted to skew the burden of proof because of the risk

of losing a part-time job that paid $87.55 per hour. Moreover, there is no other evidence to support

plaintiffs’ “threat of dismissal” theory. The Magistrates were not subject to periodic performance

reviews by the mayor where the issue of fee generation might have arisen. Indeed, the evidence

indicates the Mayor only met with the Magistrates here once at the beginning of her term. Both

Magistrates have served more than one mayor, indicating the permanency and non-political nature

of the appointments. Further, the actual revenue figures do not suggest any pressure exerted on the

Magistrates. Although there is some fluctuation, the general trend in the figures submitted by the

parties show that revenues generated by the Mayor’s Court have generally decreased over time,

amounting to 9.8% of the General Fund in Fiscal Year 2011-2012 and 7.3% of the General Fund

in Fiscal Year 2016-2017 (the last full fiscal year before this lawsuit was filed). Despite this


11
   E.g., Norris v. Causey, No. CV 14-1598, 2016 WL 1046101, at *9 (E.D. La. Mar. 16, 2016) (finding rates of $250,
$200, and $150 were reasonable for attorneys with 31, 12 and 8 years respectively); Jefferson v. Baywater Drilling,
LLC, No. CV 14-1711, 2015 WL 7281612, at *1 (E.D. La. Nov. 17, 2015) (affirming magistrate judge’s report and
recommendation, Rec. Doc. 51, finding that rates of $500 and $450 per hour were reasonable for two attorneys with
40 years of experience in maritime litigation and that $240 per hour was reasonable for an attorney with seven years’
experience in maritime litigation); Adams v. City of New Orleans, No. CIV.A. 13-6779, 2015 WL 4606223, at *3
(E.D. La. July 30, 2015) (rate of $350 per hour reasonable for an attorney with 29 years of experience); Receivables
Exch., LLC v. Advanced Tech. Servs., Inc., No. CIV.A. 14-668, 2015 WL 2372434, at *5 (E.D. La. May 18, 2015)
(finding a rate of $240 reasonable for an attorney with 23 years of experience in commercial litigation); Offshore
Marine Contractors, Inc. v. Palm Energy Offshore, LLC, No. CIV.A. 10-4151, 2014 WL 5039670 (E.D. La. Sept. 25,
2014) (affirming the magistrate judge’s report and recommendation finding that $325 an hour, $275 an hour and $225
an hour were reasonable rates for attorneys with 19, 7, and 4 years of experience, respectively); J & J Sports Prods.,
Inc. v. Evolution Entm't Grp., LLC, No. CIV.A. 13-5178, 2014 WL 6065601, at *1 (E.D. La. Nov. 12, 2014) (affirming
magistrate judge’s finding that $300 per hour was reasonable for an attorney with 32 years of experience in a case
where the rate was not contested).


                                                         25
       Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 26 of 31



decrease, the Magistrates were not dismissed from their jobs and there is no evidence that their

salary changed.

       The court concludes that the present case does not present an institutional financial conflict

of interest in the Mayor’s Court. The structure of the Mayor’s Court as implemented by the City

of Gretna does not present an impermissible temptation. The funds generated by the Mayor’s Court

are not insignificant, but when considered in conjunction with the degree of separation between

the Mayor and the Magistrates that actually adjudicate cases before the Mayor’s Court, the court

cannot find that the Magistrates face a possible temptation to forget the burden of proof and convict

the defendants before them, failing to hold the balance nice, clear and true between the state and

the accused.

       As to the City Prosecutor, the facts are nearly identical to those of the Magistrates. Yet, as

plaintiffs concede, a higher standard applies before an impermissible conflict of interest can be

found. The plaintiffs rely on the Harjo case, but that decision supports finding Gretna’s system

constitutional. The Gretna City Prosecutor’s salary is not tied to convictions or revenues raised by

the Mayor’s Court and the Deferred Prosecution Program. Thus, as in Harjo, there is no personal

financial incentive to overzealously prosecute. Unlike in Harjo, where an institutional conflict of

interest was found, there is no evidence to suggest that the Gretna City Prosecutor gets to decide

how to spend the funds generated by his prosecutions or that excess spending will be authorized

as long as the funds generated by the prosecution support it. In describing a system that would

likely pass constitutional muster, the Harjo court essentially described the Gretna City Prosecutor

by envisioning a system where a city placed forfeiture program revenues “directly into its general

fund and then appropriated money from that fund to pay for the forfeiture program's expenses”

without “mechanically approving . . . after-the-fact spending.” 326 F. Supp. 3d at 1197. Given that



                                                 26
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 27 of 31



in contrast to adjudicators, “prosecutors are permitted to be zealous in their enforcement of the

law,” Marshall , 446 U.S. at 238–39, the court cannot find that the possibility of dismissal by the

Mayor, coupled with the percentage of the General Fund generated by the City Prosecutor’s

actions, is sufficient to create an unconstitutional conflict of interest.

    3. Immunities

            a. Defendants’ Argument

        Louisiana law provides that “[t]he presiding officer of a mayor’s court shall be entitled to

judicial immunity for his official acts as presiding officer in the same capacity as a judge in this

state.” La. Rev. Stat. § 33.441(C)(2). “Judges are entitled to absolute immunity from claims for

damages arising out of acts performed in the exercise of their judicial functions.” Johnson ex rel.

Williams v. Louisiana, No. CIVA 06-0894, 2006 WL 3462929, at *2 (E.D. La. Nov. 28, 2006).

“[U]nder 42 U.S.C. § 1983, injunctive relief is not available against a state judge acting in his

official capacity.” Id. Defendants argue that Magistrates Osborn and Toups are entitled to judicial

immunity because plaintiffs have not alleged that they were acting outside of their judicial capacity

and without jurisdiction.

        Similarly, prosecutors are immune from suit under §1983. Imbler v. Pachtman, 424 U.S.

409, 428–29. Defendants argue that city prosecutor Leblanc is entitled to absolute prosecutorial

immunity because plaintiffs have not alleged him to be acting outside of his official capacity or

without jurisdiction.

        Defendants also invoke qualified immunity, which shields government officials from

liability based on the performance of discretionary functions. Beltran v. City of El Paso, 367 F.3d

299, 303 (5th Cir. 2004). If the government officials show they were acting in their official capacity

and within the scope of their discretionary authority, the burden shifts to the plaintiff to show that



                                                   27
        Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 28 of 31



the defense does not apply. Id. To determine if qualified immunity is applicable, “[f]irst, the court

must determine whether the plaintiff has alleged a violation of a clearly established federal

constitutional or statutory right. Second, the court must determine whether the official's conduct

was objectively reasonable in light of the clearly established legal rules at the time of the alleged

violation.” Id.

        Defendants argue that qualified immunity is applicable here because they were acting in

conformity with La. Rev. Stat. § 33:441 and they reasonably believed their actions were legal and

in conformity with Louisiana law.

        Defendants point out that the plaintiffs only assert claims against them in their official

capacities. They argue that to succeed in an official capacity suit against a city, they must prove

that the city itself caused the constitutional violation at issue. Indeed, a local government is only

liable under §1983 “when execution of a government's policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury that the government as an entity is responsible under § 1983.” Monell v. Department of

Social Services of City of New York, 436 U.S. 658, 694 (1978). To establish an official policy,

the plaintiff must show

        1. A policy statement, ordinance, regulation, or decision that is officially adopted
        and promulgated by the municipality's lawmaking officers or by an official to
        whom the lawmakers have delegated policy-making authority; or
        2. A persistent, widespread practice of city officials or employees, which, although
        not authorized by officially adopted and promulgated policy, is so common and
        well settled as to constitute a custom that fairly represents municipal policy. Actual
        or constructive knowledge of such custom must be attributable to the governing
        body of the municipality or to an official to whom that body had delegated policy-
        making authority.

Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984). Defendants also argue that the

plaintiffs’ claim should be dismissed because they have not established liability of the City of



                                                 28
          Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 29 of 31



Gretna. They further argue that the net income of the Mayor’s Court as a percentage of the General

Fund and argue that plaintiffs cannot establish an unconstitutional conflict of interest.

             b. Plaintiffs’ Argument

          Plaintiffs respond that defendants’ immunities claims must fail because they have not sued

defendants in their individual capacities, nor have defendants been sued for damages.12 “The only

immunities that can be claimed in an official-capacity action are forms of sovereign immunity that

the entity, qua entity, may possess, such as the Eleventh Amendment.” Kentucky v. Graham, 473

U.S. 159, 167 (1985). Further, “judicial immunity is not a bar to prospective injunctive relief

against a judicial officer acting in her judicial capacity.” Pulliam v. Allen, 466 U.S. 522, 541–42,

(1984).

          Plaintiffs also challenge defendants’ argument that they cannot establish a policy, practice

or custom sufficient for municipal liability to attach. They argue that there can be no dispute that

they are challenging the acts of final policy makers because Mayor Constant is clearly a final

policy maker. They add that when the Magistrates sit in the Mayor’s Court, they exercise the

Mayor’s authority over adjudications. They say the city prosecutor similarly exercises final


12
  In the “Request for Relief” of their First Amended Complaint, plaintiffs ask this court to:
         A. Declare that the Gretna Mayor’s Court suffers from an unconstitutional conflict of interest that
         violates Due Process rights of those defendants appearing before it.
         B. Declare that the Mayor’s Court and City Prosecutor’s Deferred Prosecution Program violate the
         Equal Protection and Due Process Clauses.
         C. Enter an order enjoining Defendants from imposing fines, fees, court costs or otherwise from
         financially profiting from violations of the Gretna Municipal Code within the Mayor’s Court;
         D. Enter an order requiring Defendants to offer participation in the Deferred Prosecution program
         to all accused of municipal violations, not only those that can afford to pay;
         E. Enter an order enjoining Defendants to refund all Deferred Prosecution fees from those who were
         terminated from the program for non-payment of fees and subsequently prosecuted;
         F. Enter an order enjoining Defendants to require meaningful hearings regarding a criminal
         defendant’s ability to pay prior to collection of any fines, fees, costs, or imposition of penalty for
         any violation of Gretna Municipal Code if the Mayor’s Court’s unconstitutional conflict of interest
         has otherwise been resolved;
         G. Award reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and
         H. Order all other relief this Court deems just and proper.
(Rec. Doc. 41, at 18).


                                                          29
       Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 30 of 31



policymaking authority. Finally, plaintiffs cite their net revenue figures (discussed above) and

argue that they can establish that the revenue generated from the Mayor’s Court is a substantial

portion of the General Fund.

           c. Analysis

       It appears there is no dispute that the plaintiffs have not sued the defendants in their

individual capacities or for damages. It follows, then, that defendants’ immunities arguments must

fail. At oral argument, the defendants conceded that the plaintiffs’ official capacity claims are not

subject to their immunity arguments. But, they complain, the plaintiffs have already named the

City of Gretna as a defendant, so they do not need to join the Mayor, the Magistrates, and the City

Prosecutors even if they are only named in their official capacities. At this stage in the litigation,

the court finds no benefit to dismissing the Mayor, the Magistrates, and the City Prosecutors on

the ground that their inclusion is superfluous—there is no longer any burden of participating in

discovery or appearing at trial as a party that would be avoided by a dismissal. Accordingly, the

defendants’ Motion for Summary Judgment on the basis of immunities is denied.

       Defendants have also argued that they are entitled to summary judgment on plaintiffs’

institutional conflict of interest Due Process claim. For the reasons discussed above, the court has

found that the undisputed facts establish that there was no such Due Process violation.

Accordingly, defendants’ Motion for Summary Judgment on Count I is GRANTED. As to

defendants’ argument that plaintiffs cannot establish a policy, practice, or custom sufficient for

municipal liability to attach, that issue is moot as a result of the court’s resolution of the merits

question of whether the Mayor’s Court suffers from an institutional conflict of interest that violates

Due Process.




                                                 30
       Case 2:17-cv-14581-JVM Document 131 Filed 02/20/20 Page 31 of 31



                                          Conclusion

       For the foregoing reasons, plaintiffs’ Motion for Partial Summary Judgment is DENIED

and defendants’ Motion for Summary Judgment is GRANTED as to plaintiffs’ due process claims

and DENIED as to defendants’ immunities’ arguments. Plaintiffs’ Count I claim alleging financial

conflict of interest in the Mayor’s Court in violation of Due Process is hereby dismissed with

prejudice.

       New Orleans, Louisiana, this 20th day of February, 2020.



                                                       Janis van Meerveld
                                                   United States Magistrate Judge




                                              31
